UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrantþ Filed by a Party other than the Registranto Check the appropriate box: oPreliminary Proxy Statement oConfidential, For Use of the Commission Only (As Permitted by Rule 14a-6(e)(2)) oDefinitive Proxy Statement þDefinitive Additional Materials oSoliciting Material under Rule 14a-12 HighMark Funds (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): þNo fee required oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it wasdetermined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Alliance Advisors Shareholder Services Department August 19, 2013 URGENT Re: Your Investment with HIGHMARK NYSE ARCA TECH Dear Shareholder, We have attempted to contact you numerous times regarding an important matter pertaining to your investment in HIGHMARK NYSE ARCA TECH Please contact me immediately at 1-855-325-6673 Monday through Friday: 9:00 a.m. to 10:00p.m.,Saturday: 11:00 a.m. to 6:00 p.m. or Sunday: 11:00 a.m. to 4:00 p.m. Eastern Time.This matter is very important, but will take only a moment of your time.Alliance Advisors has been engaged by HIGHMARK NYSE ARCA TECH to contact you.This is not a scam and no personal information is required when calling. Thank you in advance for your assistance with this matter. Sincerely, Gina Balderas Shareholder Services Alliance Advisors 200 Broadacres Drive Bloomfield NJ 07003 Hmltnobo-reg ov 2 PLEASE VOTE NOW WE MUST RECEIVE YOUR VOTE BY AUGUST 27, 2013 IMPORTANT NOTICE REGARDING YOUR INVESTMENT IN HIGHMARK NYSE ARCA TECH Recently, we sent you proxy material regarding the Special Meeting of Shareholders that is scheduled for August 28, 2013. The Fund’s records indicate that we have not received your vote. We urge you to vote as soon as possible in order to allow the Fund in which you hold shares to obtain a sufficient number of votes to hold the meeting as scheduled. Your vote is important regardless of the size of your Fund holdings. Even if you have redeemed your shares, we still need your vote since you were a shareholder as of the record date. Please vote promptly so your vote can be received prior to the August 28, 2013 Special Meeting of Shareholders. The Fund has made it very easy for you to vote. Choose one of the following methods: VOTE ONLINE VOTE BY PHONE Visit the website noted on the enclosed proxy card and enter the control number that also appears on that card.Follow the on-screen directions to place your vote. Call the toll-free touch-tone number listed on your proxy card.Have your proxy card with control number available.Follow the touch-tone prompts to vote. THANK YOU FOR VOTING HMLT OBO OV 3
